COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Humphreys and Agee
Argued at Chesapeake, Virginia


JERMAINE ORSON YANCEY
                                           MEMORANDUM OPINION * BY
v.     Record No. 2647-01-2              JUDGE ROBERT J. HUMPHREYS
                                                JULY 30, 2002
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF HANOVER COUNTY
                     John Richard Alderman, Judge

            L. Willis Robertson, Jr. (Cosby & Robertson,
            on brief), for appellant.

            Donald E. Jeffrey, III, Assistant Attorney
            General (Jerry W. Kilgore, Attorney General;
            Jennifer R. Franklin, Assistant Attorney
            General, on brief), for appellee.


       Jermaine Orson Yancey appeals his conviction, after a bench

trial, for grand larceny, in violation of Code § 18.2-95.     Yancey

contends the evidence was insufficient as a matter of law to

support the conviction.

       Specifically, Yancey argues there was no evidence to

establish an unlawful taking, nor that he intended to steal the

car.   For the reasons that follow, we affirm the judgment of the

trial court.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this memorandum
opinion has no precedential value, we recite only those facts
necessary to our holding.
     Code § 18.2-95 provides as follows, in pertinent part:

              Any person who (i) commits larceny from the
              person of another of money or other thing of
              value of $5 or more, (ii) commits simple
              larceny not from the person of another of
              goods and chattels of the value of $200 or
              more, or (iii) commits simple larceny not
              from the person of another of any firearm,
              regardless of the firearm's value, shall be
              guilty of grand larceny.

"Larceny . . . is the wrongful or fraudulent taking of personal

goods of some intrinsic value, belonging to another, without his

assent and with the intention to deprive the owner thereof

permanently.     The animus furandi must accompany the taking.   But

the wrongful taking of property in itself imports the animus

furandi." 1

     Thus, the Commonwealth must prove that Yancey took Gerald

Sykes' 1999 Cadillac Escalade with the intention to deprive Sykes

permanently of his possession of it. 2    However, intent may, and

often must, be proved by circumstantial evidence.3    Thus, in

determining whether the Commonwealth has proven a specific intent,




     1
       Slater v. Commonwealth, 179 Va. 264, 266, 18 S.E.2d 909,
910 (1942).
     2
       Welch v. Commonwealth, 15 Va. App. 518, 521-22, 425 S.E.2d
101, 104 (1992).
     3
       See Wilson v. Commonwealth, 249 Va. 95, 101, 452 S.E.2d
669, 673-74 (1995).

                                  - 2 -
"the factfinder may consider the conduct of the person involved

and all the circumstances revealed by the evidence." 4

     Under the circumstances of this case, it is necessary to

first recognize that larceny also involves a "trespassory"

taking. 5   In Pritchard v. Commonwealth, 225 Va. 559, 303 S.E.2d
911 (1983), the Supreme Court of Virginia held that "[t]he owner

of personal property may deliver it to another upon conditions, or

in circumstances, which give the recipient bare custody of the

property.      [However,] [c]onstructive possession remains in the

owner."6    For example, "a watch handed to a friend to time a race,

the owner expecting its return at the end of the race." 7    "'A

felonious conversion of another's property by one having bare

charge or custody of it involves a trespass and constitutes

larceny.'" 8



     4
       Wynn v. Commonwealth, 5 Va. App. 283, 292, 362 S.E.2d 193,
198 (1987).
     5
       See Overstreet v. Commonwealth, 17 Va. App. 234, 236, 435
S.E.2d 906, 908 (1993).
     6
         225 Va. at 562, 303 S.E.2d at 913.
     7
         Id.
     8
       Overstreet, 17 Va. App. at 236, 435 S.E.2d at 908 (quoting
50 Am. Jur. 2d Larceny § 23 (1970)); see also Code § 18.2-117,
which states, in relevant part:
               If any person comes into the possession as
               bailee of any animal, aircraft, vehicle,
               boat or vessel, and fail to return the same
               to the bailor, in accordance with the
               bailment agreement, he shall be deemed
               guilty of larceny thereof and receive the

                                   - 3 -
     Despite Yancey's claims to the contrary, the circumstantial

evidence, particularly Yancey's conduct, established that he

intended to permanently deprive Sykes of the Cadillac.   Yancey

took the car to wash it, as directed, but did not attempt to

return the Cadillac to Sykes or even contact Sykes about his

possession of the car, prior to embarking upon a trip to New York

in the car.   Accordingly, we find the evidence sufficient to

establish larceny and affirm the judgment of the trial court.

                                                          Affirmed.




          same punishment, according to the value of
          the thing stolen, prescribed for the
          punishment of the larceny of goods and
          chattels.




                               - 4 -